Scileppi, J.
(dissenting). I dissent and vote to reverse on the opinion at Special Term. I would only add the following. The original plan and project approved by the Board of Estimate, provided for the erection of one 22-story building, three 12-story buildings and three 10-story buildings. The new plan and project provides for three 24-story buildings. While the then members of the Board of Estimate from the County of *175Queens voted to approve that plan and project, there is no indication that these officials, presumably sensitive to the wants and needs of the people they represented, would have voted for approval of the erection of a project that bears little resemblance to the original plan. I cannot agree that the new plan is not materially different from the plan approved by the Board of Estimate some six years ago. While approximately the same number of people will be housed under either plan, that alone does not lead to the conclusion that the two plans are substantially similar. Obviously, the height of the buildings, which are now to be 24 stories, does not comport with the height of the vast majority of buildings in the area surrounding this project. This is a residential area and the character of the neighborhood will be changed forever. Moreover, under the. new plan there will be a concentration of population in three buildings. This not only creates problems which such concentration necessarily entails in the day-to-day. operation, maintenance and occupancy of said buildings, but the height of the three buildings makes it more difficult to provide for the safety of their occupants, in the event of fire and other disasters. The area is in close proximity to two major airports and tall 'buildings also cause hazards to the safety of air traffic and to their occupants. These are serious matters which did not have equal impact under the original plan.
Since the complex to be erected under the new plan is radically different from the original plan approved by the Board of Estimate, some six years ago, and since the people affected have not had the benefit of approval of the new complex by that board, the new plan and complex should be resubmitted to the Board of Estimate for approval.
Accordingly, the order appealed from should be reversed.
Chief Judge Fuld and Judges Burke, Bergan, Jasen and Gibson concur with Judge Breitel ; Judge Scileppi dissents and votes, to reverse in a separate opinion.
Order affirmed.